DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-10 in the reply filed on September 12, 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of the groups are sufficiently related that it would not be unduly burdensome to search and examine them together.  This is not found persuasive because the case was restricted on July 11, 2022 under PCT guidelines.  The application is not so linked so as to form a single general inventive concept under PCT Rule 13.1 and lack unity of invention over Low et al. WO 2016/184818 in view of Andrews US 3,003,884 as previously indicated in the restriction requirement mailed July 11, 2022.  The rationale regarding a serious search burden applies to applications restricted under US Practice.  The restriction requirement of the instant application is restricted under PCT and not US Practice.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 2-10 are objected to because of the following informalities:
Claims 2-10 all recite the limitation “A frozen confection product according to claim.”  It appears the claims should recite “The frozen confection product according to claim” in order to directly refer to “A frozen confection product” recited in Claim 1, line 1.
Claim 6 recites the limitation “the flexible wrapper” in line 2.  It appears the claim should recite “the flexible flow wrapper” in order to maintain consistency with “a flexible flow wrapper” recited in Claim 1, line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 7, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “one subsequent material” in line 2.  It is unclear if this refers to “at least one subsequent material” recited in Claim 1, line 3 or to an entirely different one subsequent material.
Claim 5 recites the limitation “one subsequent material” in line 2.  It is unclear if this refers to “at least one subsequent material” recited in Claim 1, line 3 or to an entirely different one subsequent material.
Claim 7 recites the limitation “the subsequent material” in line 2.  It is unclear if this refers to “at least one subsequent material” recited in Claim 1, line 3 or to an entirely different one subsequent material.
Claim 9 recites the limitation “the frozen confection composition” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the outer surface” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Leavy et al. US 2001/0046593 in view of Torres San Juan et al. US 2015/0296810.
Regarding Claim 1, Leavy et al. discloses a frozen confection product comprising a frozen confection (ice cream) and a flexible flow wrapper (wrap material 10) (‘593, Paragraphs [0034] and [0059]).  The flexible flow wrap wrapper (wrap material 10) comprises an inner material (inner layer 12) and at least one subsequent material (intermediate barrier layer 14) (‘593, FIG. 1) (‘593, Paragraph [0035]).  The frozen confection (ice cream) is adjacent to the inner material (inner layer 12) (‘593, Paragraph [0041]).
Leavy et al. is silent regarding the inner material and the at least one subsequent material both having a water vapour transmission rate of at least 300 g/m2 per 24 hr measured according to the test method ASTM 1249-13 at 38°C and 90% humidity and the flexible flow wrapper being closed or sealed.
Torres San Juan et al. discloses a frozen food product comprising a frozen food and a flexible flow wrap wrapper (‘810, Paragraphs [0002] and [0024]) wherein the water vapor transmission rate of a food product measures the passage of moisture or water vapor through the food product at a specified condition of temperature and relative humidity wherein the lower the water vapor transmission rate (WVTR) the greater the protection against moisture migration (‘810, Paragraph [0012]) and that the water flux of a food product is the rate of water flow per unit area of the food product wherein the water flux of a particular food product determines the timeframe for total loss of water content, expectation of bloom formation, and the shelf life longevity of the product and that the selected packaging material must have a lose or lower water flux than the water flux of the food product (‘810, Paragraph [0013]).  Torres San Juan et al. also teaches the food product being sealed within the packaging container (‘810, Paragraph [0014]).
Both Leavy et al. and Torres San Juan et al. are directed towards the same field of endeavor of frozen food packages. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the water vapour transmission rate of the inner material and the at least one subsequent material layers of Leavy et al. and optimize the water vapour transmission rate based upon the desired degree of moisture migration, type of food product stored within the package, and desired shelf life as taught by Torres San Juan et al.  Furthermore, difference in the water vapour transmission rate of the layers of the food packaging laminate will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such water vapour transmission rate of the layers of the food packaging laminate is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claims 2, Leavy et al. discloses the inner material (inner layer 12) being a cellulose material (‘810, Paragraph [0036]) with a basis weight ranging from about 50 to about 165 g/m2 (‘593, Paragraph [0039]), which overlaps the claimed inner layer of cellulose material having a weight of from 60 to 120 g/m2.  Where the claimed weight of the inner layer ranges overlaps the weight of the inner layer ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the weight of the inner layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such weight of the inner layer is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flexible flow wrapper of Leavy et al. to be closed and sealed as taught by Torres San Juan et al. in order to seal off the food contents of the wrapper from the ambient environment to maintain the freshness of said food contents.
Regarding Claim 3, Leavy et al. discloses the inner material (inner layer 12) being a cellulose material of paper (‘593, Paragraph [0036]).
Regarding Claims 4-5, Leavy et al. discloses the at least one subsequent material (intermediate barrier layer 14) being a polymer material of polypropylene or polyethylene (‘593, Paragraph [0040]).
Regarding Claim 6, Leavy et al. discloses the flexible wrapper (wrap material 10) being a laminated polypropylene-paper or a laminated polyethylene paper (‘593, FIG. 1) (‘593, Paragraphs [0039]-[0040]).
Regarding Claim 7, Leavy et al. discloses the at least one subsequent material (intermediate barrier layer 14) being a coating that is in contact with the inner material (inner layer 12) and a second subsequent material (outer metal coating 16) (‘593, FIG. 1) (‘593, Paragraph [0035]).
Regarding Claim 9, Leavy et al. discloses the frozen confection being ice cream (‘593, Paragraph [0034]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leavy et al. US 2001/0046593 in view of Torres San Juan et al. US 2015/0296810 as applied to claim 1 above in further view of Fiscus et al. US 2010/0215933 and Hughes US 2009/0190866.
Regarding Claim 8, Leavy et al. discloses the thickness of the inner layer ranging from about 50 to about 140 µm (‘593, Paragraph [0039]) and the at least one subsequent material (intermediate barrier layer 14) having a thickness ranging from 5 to about 40 µm (‘593, Paragraph [0042]).  Leavy et al. teaches an embodiment wherein the inner layer is 50 µm thick and the at least one subsequent material is 5 µm thick.  Leavy et al. also teaches the outer layer being an outer metal coating (‘593, FIG. 1) (‘593, Paragraph [0035]).
Leavy et al. is silent regarding the entire flexible flow wrapper having a thickness of from 10 µm to 70 µm since Leavy et al. does not explicitly disclose the thickness of outer metal coating 16.
Fiscus et al. discloses a confectionary packaging and frozen food packaging (‘933, Paragraph [0101]) comprising a multilayer film wherein the thickness of each layer and of the overall film is not limited and determined according to the desired properties of the film (‘933, Paragraph [0040]).  Hughes discloses a frozen confection product comprising a frozen confection (ice cream) and a flexible flow wrap wrapper (wrapping 10) formed of a laminated material (‘866, Paragraphs [0018] and [0024]) having an outer layer that is between 10 and 50 micrometers thick (‘866, Paragraph [0010]).  The embodiment of FIG. 1 of Leavy et al. modified with Hughes has a thickness of 50 microns (inner layer) + 5 microns (intermediate barrier layer 14) + 10 micrometers (outer layer) (‘866, Paragraph [0010]), which is a total film thickness of 65 microns, which falls within the claimed flexible flow wrap wrapper thickness of from 10 µm to 70 µm.
Leavy et al., Fiscus et al., and Hughes are all directed towards the same field of endeavor of food packages made of a laminate.  Fiscus et al. teaches that the thickness of any of the layers if not limited and determined according to desired properties of the film (‘933, Paragraph [0040]).  FIG. 1 of Leavy et al. modified with the thickness of the outer layer of Hughes teaches a specific example that falls within the claimed flexible flow wrapper thickness.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of the outer layer of FIG. 1 of Leavy et al. to have the outer layer thickness taught by Hughes to arrive at the claimed flexible flow wrap wrapper thickness since Fiscus et al. teaches that the thickness of each layer and of the overall film is not limited and determined according to the desired properties of the film (‘933, Paragraph [0040]).  Where the claimed thickness ranges overlaps the thickness ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, difference in the thickness of the flexible flow wrap wrapper will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leavy et al. US 2001/0046593 in view of Torres San Juan et al. US 2015/0296810 as applied to claim 1 above in further view of Kahn et al. US 4,387,109.
Regarding Claim 10, Leavy et al. modified with Torres San Juan et al. is silent regarding the outer surface of the frozen confection comprising from 30 wt% to 99 wt% water.
Kahn et al. discloses an ice cream product comprising about 45% to 60% water that is packaged in a flexible squeeze package (‘109, Column 32, lines 42-52) wherein the ice cream product is packaged in a flexible squeeze package (‘109, Column 34, lines 1-11).  The disclosure of the ice cream product comprising about 45% to 60% water falls within the claimed outer surface of the frozen confection comprising from 30 wt% to 99 wt% water.
Both Leavy et al. and Kahn et al. are directed towards the same field of endeavor of a frozen confection product comprising ice cream disposed in a flexible flow wrap wrapper.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frozen confection ice cream to have the claimed water content as taught by Kahn et al. since where the claimed water content ranges overlaps the water content ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the water content of the ice cream will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such water content of the ice cream is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arent et al. US 2015/0125574 discloses it is not critical to construct the flexible container from flexible materials exhibiting extremely low gas transmission rates for products having a shelf life on the order of one month or less (‘574, Paragraph [0347]).
VonFelden et al. US 2014/0039116 discloses an ice cream container (‘116, Paragraph [0033]) having coatings modified to have a specific water vapor transmission rate (‘116, Paragraph [0053]).
Matteucci et al. US 2013/0074451 discloses an ice cream food packaging (‘451, Paragraph [0048]) wherein the food packaging is a laminate having enhanced water vapor transmission rates (‘451, Paragraph [0051]) of at least about 80 g/m2/day (‘451, Paragraph [0004]).
Lockhart et al. US 2012/0308789 discloses water vapor transmission rate being measured according to ASTM F-1249 at 100 degrees F and 90% relative humidity (‘789, Paragraph [0148]).
Weisinger US 2012/0196061 discloses a water vapor transmission inhibitor (‘061, Paragraphs [0086] and [0093]).
Glaser et al. US 2011/0104342 discloses water vapor transmission rate is a measure of the rate of the transmission of water vapor through flexible barrier materials expressed in g/100/day measured in accordance with ASTM F 1249 (‘342, Paragraph [0159]).
Pinai et al. US 2014/0271783 discloses a food package (‘783, Paragraph [0097]) comprising discrete sheets having various thicknesses depending on the ingredients and matrix materials wherein the thickness of the sheet ranges from about 60 microns to about 90 microns (‘783, Paragraph [0079]).
Breck US 2011/0252746 discloses an ice cream package (‘746, Paragraph [0084]) comprising a polyethylene based multilayer film that is from about 35 microns to about 66 microns thick (‘746, Paragraph [0090]).
Milano US 2008/0199570 discloses an ice cream package (‘570, Paragraph [0036]) comprising an outer layer of aluminum having a thickness of 8-25 microns and an inner layer of polythene (‘570, Paragraph [0053]).
Fiscus et al. US 2008/0106005 discloses a frozen confection packaging (‘005, Paragraph [0246]) comprising a film having a thickness of from 10 to 60 microns and a sealing layer disposed on both the inner and outer surface of the film or the sealing layer disposed only on the inner or the outer surface (‘005, Paragraph [0222]).
Ramlov et al. US 2010/0312045 discloses a frozen aerated product comprising a coating layer of chocolate (‘045, Paragraph [0473]) wherein the coating layer contains water ice containing a polypeptide (‘045, Paragraph [0497]).
Don et al. US 2006/0286264 discloses an edible coating layer having moisture barrier properties (‘264, Paragraph [0003]) for ice cream (‘264, Paragraph [0008]) having a coating layer that prevents water transport between components (‘264, Paragraph [0015]).
Johansson et al. US 2011/0293957 discloses a frozen food carton (‘957, Paragraph [0005]) comprising a water vapor transmission rate of 1000-2000 gm2d measured at 38°C and 90% RH (‘957, Paragraph [0013]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792